Citation Nr: 0119703	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Service connection for decreased immune system.

2.  Service connection for a disability manifested by 
frequent urination.

3.  Service connection for a cardiovascular disability, to 
include hypertension and chest pain.

4.  Service connection for chronic fatigue syndrome.

5.  Service connection for a neurological disability, claimed 
as dizzy spells, tremors, and headaches.  

6.  Service connection for fibromyalgia.

7.  Service connection for a disability manifested by 
inflammatory symptoms of the joints and muscle spasms.  

8.  The propriety of the initial 30 percent rating for the 
veteran's psychiatric disability, consisting of an anxiety 
and depressive disorder, and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 3, 1991 
to March 29, 1991.  She also had periods of reserve service. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from April 1998 and August 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The April 1998 rating decision denied 
service connection claims for frequent urination, decreased 
function of the immune system, chest pain, a neurological 
condition, and a separate rating for chronic fatigue.  The 
April 1998 rating decision also granted service connection 
for PTSD, and merged the PTSD condition with the veteran's 
service-connected anxiety and depressive disorder, which had 
been determined to be 30 percent disabling.  

The August 2000 rating decision denied service connection 
claims for fibromyalgia, and inflammatory symptoms of the 
joints and muscle spasms, and denied an increased rating for 
the veteran's psychiatric disability (anxiety and depressive 
disorder, PTSD, with a chronic fatigue complaint).


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regarding the veteran's claim for service connection for 
fibromyalgia, the examiner at the veteran's February 2000 VA 
examination commented that the veteran appeared to meet the 
criteria for fibromyalgia, and that this problem appeared to 
develop after returning from the Persian Gulf.  However, the 
examiner did not state whether the veteran's fibromyalgia was 
related to her time in service, to include her time in the 
Persian Gulf.  Accordingly, the veteran should be provided 
with a VA examination that discusses the nature and etiology 
of any fibromyalgia.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. § 5103A).  

Regarding the veteran's other claims for service connection 
(decreased immune system, a disability manifested by frequent 
urination, a cardiovascular disability (to include 
hypertension and chest pain), chronic fatigue syndrome, a 
neurological disability, and a disability manifested by 
inflammatory symptoms of the joints and muscle spasms), the 
examiner at the veteran's February 2000 VA examination 
commented that the veteran had a number of symptoms that were 
consistent with the diagnosis of fibromyalgia, including: 
genitourinary complaints (including frequency and urgency); 
gastrointestinal complaints (including the symptoms which had 
been diagnosed as irritable bowel syndrome); headaches; 
myalgias; fatigue; and musculoskeletal chest pain.  
Accordingly, when the veteran undergoes her VA examination to 
discuss the nature and etiology of her fibromyalgia, the 
examiner should conclusively determine which signs and 
symptoms are related to his fibromyalgia, which are related 
to other diagnosed disorders, and which signs and symptoms 
can not be related to any diagnosed disorder.  

The veteran essentially contends that she suffers from 
symptoms including a decreased immune system, frequent 
urination, cardiovascular signs and symptoms including chest 
pain, chronic fatigue, neurological signs and symptoms, and 
inflammatory symptoms of the joints and muscles which are not 
attributable to known clinical diagnoses.  She further 
alleges that she contracted these conditions while serving in 
the Southwest Asian theater of operations during the Gulf War 
period.  

Pursuant to 38 U.S.C.A. § 1117 (West 1991 & Supp. 2000) and 
38 C.F.R. 
§  3.317(a)(1)(2000), compensation may be paid to a Persian 
Gulf veteran who "exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms", 
provided that such disability: 1) became manifest during 
active service or to a degree of 10 percent or more not later 
than December 31, 2001; and 2) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both "signs", in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. §  3.317(a)(2).  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period should be considered chronic for 
purposes of adjudication. 38 C.F.R. § § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, gastrointestinal signs 
or symptoms, and cardiovascular signs or symptoms. 38 C.F.R. 
§ 3.317(b).  

Regarding the veteran's claim challenging the propriety of 
the initial 30 percent rating for a psychiatric disability 
(to include an anxiety and depressive disorder and PTSD), the 
claims file shows that the veteran has received psychiatric 
treatment from several medical professionals.  In a December 
2000 letter, Dr. H. H. wrote that he first saw the veteran 
for a psychiatric consultation in October 1993.  In January 
1998, the social worker, M. H., wrote that psychotherapy 
services had been provided to the veteran both before and 
after her Gulf War service.  Also, in November 1999, Dr. E. 
O., a psychiatrist wrote that he treated the veteran for 
inflammation and swelling of her joints, especially the 
hands.  

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  Accordingly, the RO must attempt to 
obtain all treatment records from Dr. H. H., Dr. E. O, and 
the social worker M. H.  

Although the veteran was afforded a VA examination in 
February 2000, in light of the need to obtain the 
aforementioned records, the veteran should be afforded 
another VA examination.  The duty to assist includes a 
medical examination that considers veteran's medical history.  
Fenderson v. West, 12 Vet. App. 119 (1999), Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Subsequent to the filing of the veteran's claim, the rating 
schedule for psychiatric disabilities was changed effective 
November 7, 1996.  Where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991) can 
be no earlier than the effective date of that change.  VA, 
however, must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, on remand, the RO must consider the claim pursuant to 
the both criteria during the course of the entire appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The examiner at the veteran's February 2000 VA examination 
commented that the veteran's psychiatric problems probably 
contributed to all of her symptoms.  Accordingly, when the 
veteran undergoes her VA examination, the examiner should 
comment to what degree her psychiatric disability causes or 
aggravates her various symptoms and disorders for which she 
is claiming service connection.   See Allen v. Brown, 7 Vet. 
App. 439 (1995).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be requested to 
identify any recent medical treatment, 
both private and VA, for anything 
regarding her immune system, any 
urological disorders, any cardiovascular 
disorders, chronic fatigue syndrome, any 
neurological disorders, fibromyalgia, any 
joint or muscle disorders, as well as 
anxiety and depressive disorders and PTSD 
(both private and VA), and the RO should 
request copies of all records associated 
with such treatment.  In particular, the 
RO must attempt to obtain all treatment 
records from Dr. H. H., Dr. E. O, and the 
social worker M. H.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
conforming to the criteria for conducting 
Persian Gulf War examinations.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
purpose of this examination is to 
identify all signs or symptoms that the 
veteran claims to experience on a chronic 
basis as a result of her Persian Gulf War 
service, with particular emphasis on 
immune symptoms, genitourinary symptoms, 
cardiovascular symptoms, neurological 
symptoms, and joint and muscle symptoms.  
A complete history, including the time of 
initial onset as well as the frequency, 
duration, and severity of manifestations 
should be elicited from the veteran.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  All 
indicated tests, including pulmonary 
function studies should be conducted.  
The examiner's report should fully set 
forth all current complaints and 
pertinent clinical findings.  The 
examiner must comply with the following 
procedures and provide a response to each 
of the following items:

a.  Does the veteran have 
fibromyalgia?

b.  If the answer to question (a) is 
yes, is such fibromyalgia related to 
the veteran's time in service, to 
include her time in the Persian Gulf 
War?

c.  List all diagnosed conditions 
regarding the veteran's immune 
system.

d.  List all diagnosed conditions 
regarding the veteran's 
genitourinary system.  

e.  List all diagnosed conditions 
regarding the veteran's 
cardiovascular system.  

f.  List all diagnosed conditions 
regarding the veteran's chronic 
fatigue.

g.  List all diagnosed conditions 
regarding the veteran's neurological 
system.  

h.  List all diagnosed conditions 
regarding the veteran's joints and 
muscles.  

i.  List all symptoms, abnormal 
physical findings, and abnormal 
laboratory test results associated 
with the veteran's immune system.  

j.  List all symptoms, abnormal 
physical findings, and abnormal 
laboratory test results associated 
with the veteran's genitourinary 
system.

k.  List all symptoms, abnormal 
physical findings, and abnormal 
laboratory test results associated 
with the veteran's cardiovascular 
system.  

l.  List all symptoms, abnormal 
physical findings, and abnormal 
laboratory test results associated 
with any possible chronic fatigue.

m.  List all symptoms, abnormal 
physical findings, and abnormal 
laboratory test results associated 
with the veteran's neurological 
system.  

n.  List all symptoms, abnormal 
physical findings, and abnormal 
laboratory test results associated 
with the veteran's joints and 
muscles.

o.  Which symptoms, abnormal 
physical findings, and abnormal 
laboratory test results of the 
veteran's immune system are 
associated with diagnosed conditions 
identified in paragraph (c)?  

p.  Which symptoms, abnormal 
physical findings, and abnormal 
laboratory test results of the 
veteran's genitourinary system are 
associated with diagnosed conditions 
identified in paragraph (d)?  

q.  Which symptoms, abnormal 
physical findings, and abnormal 
laboratory test results of the 
veteran's cardiovascular system are 
associated with diagnosed conditions 
identified in paragraph (e)?  

r.  Which symptoms, abnormal 
physical findings, and abnormal 
laboratory test results regarding 
any possible chronic fatigue are 
associated with diagnosed conditions 
identified in paragraph (f)?  

s.  Which symptoms, abnormal 
physical findings, and abnormal 
laboratory test results of the 
veteran's neurological system are 
associated with diagnosed conditions 
identified in paragraph (g)?  

t.  Which symptoms, abnormal 
physical findings, and abnormal 
laboratory test results of the 
veteran's joints and muscles are 
associated with diagnosed conditions 
identified in paragraph (h)?  

u.  If all symptoms, abnormal 
physical findings, and abnormal 
laboratory test results are 
associated with a diagnosed 
condition, additional specialist 
examinations for diagnostic purposes 
are not needed.  

v.  If there are symptoms, abnormal 
physical findings, or abnormal 
laboratory test results that have 
not been determined to be part of a 
known clinical diagnosis, further 
specialist examinations should be 
arranged.  Should a specialist 
opinion be needed, the specialist(s) 
should be provided with all 
examination reports and test 
results.  

w.  The specialist(s) should be 
informed of which symptoms, abnormal 
physical findings, and abnormal 
laboratory test results have not 
been attributed to a known clinical 
diagnosis.  The specialist(s) should 
specify which of these symptoms, 
abnormal physical findings, and 
abnormal laboratory test results, if 
any, cannot be attributed to a known 
clinical diagnosis.  

x.  The specialist(s) should state 
when all symptoms, abnormal physical 
findings, and abnormal laboratory 
test results regarding the veteran's 
immune system, genitourinary system, 
cardiovascular system, possible 
chronic fatigue, the neurological 
system, and the joints and muscles 
which are not attributable to a 
known diagnosis initially manifested 
themselves and whether they are to 
be regarded as "chronic" (i. e., 
having existed for six months or 
more or having exhibited 
intermittent episodes of improvement 
and worsening over a six month 
period, as measured from the 
earliest date on which the signs or 
symptoms first became manifest).  

y.  After the specialists' 
examinations have been completed, 
and all laboratory test results 
received, the examiner should 
prepare a final report providing a 
list of diagnosed conditions.  The 
examiner should identify all 
symptoms, abnormal physical 
findings, and abnormal laboratory 
test results that cannot be 
attributed to a known clinical 
diagnosis.  The examiner should 
reconcile all differences among the 
examiners. 

z.  To the degree possible, the 
examiner should comment on whether 
the veteran's psychiatric disability 
caused or aggravated any 
cardiovascular disorders (to include 
hypertension and chest pain), 
chronic fatigue syndrome, any 
neurological disorders (to include 
dizzy spells, tremors, and 
headaches), fibromyalgia, any 
disorders manifested by inflammatory 
symptoms of the joints and muscle 
spasms, any disorders regarding her 
immune system, or any genitourinary 
disorders.  If there was aggravation 
by the veteran's psychiatric 
disability, the examiner should 
comment on whether it was beyond the 
natural progress of any of the above 
cited disorders.

4.  The RO should schedule the veteran 
for a VA psychiatric examination.  It is 
imperative that the veteran's claims 
folder be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should then 
conduct a thorough psychiatric 
examination.  All appropriate special 
studies or tests are to be accomplished.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner's report must 
include a response to each of the 
following items:

a.  Does the veteran have a 
flattened affect?

b.  Does the veteran have 
circumstantial, circumlocutory, or 
stereotyped speech?

c.  Does the veteran have panic 
attacks more than once a week?

d.  Does the veteran have difficulty 
in understanding complex commands?

e.  Does the veteran have impairment 
of short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks)?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have 
disturbances of motivation and mood?

i.  Does the veteran have difficulty 
in establishing and maintaining 
effective work and social 
relationships?

j.  Has the veteran taken time off 
from work due to her psychiatric 
disability, and if so, how much?

k.  Does the veteran have suicidal 
ideation? 

l.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

m.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

n.  Does the veteran have near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately, and 
effectively?

o.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

p.  Does the veteran have spatial 
disorientation?

q.  Does the veteran neglect her 
personal appearance and hygiene?

r.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting)?

s.  Does the veteran have an 
inability to establish and maintain 
effective relationships?

t.  Does the veteran have gross 
impairment in thought processes or 
communication?

u.  Does the veteran have persistent 
delusions or hallucinations?

v.  Does the veteran have grossly 
inappropriate behavior?

w.  Is the veteran in persistent 
danger of hurting himself or others?

x.  Does the veteran have 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene)?

y.  Is the veteran disoriented to 
time or place?

z.  Does the veteran have memory 
loss for names of close relatives, 
her own occupation, or own name?

aa.  To the degree possible, the 
examiner should comment on whether 
the veteran's psychiatric disability 
caused or aggravated any 
cardiovascular disorders (to include 
hypertension and chest pain), 
chronic fatigue syndrome, any 
neurological disorders (to include 
dizzy spells, tremors, and 
headaches), fibromyalgia, any 
disorders manifested by inflammatory 
symptoms of the joints and muscle 
spasms, any disorders regarding her 
immune system, or any genitourinary 
disorders.  If there was aggravation 
by the veteran's psychiatric 
disability, the examiner should 
comment on whether it was beyond the 
natural progress of any of the above 
cited disorders.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the claims for service connection for a 
decreased immune system, a disability 
manifested by frequent urination, a 
cardiovascular disability (to include 
hypertension and chest pain), chronic 
fatigue syndrome, a neurological 
disability (to include dizzy spells, 
tremors, and headaches), fibromyalgia, 
and a disability manifested by 
inflammatory symptoms of the joints and 
muscle spasms.  The RO should also 
consider whether any of the veteran's 
claims for service connection may be 
granted as secondary to her psychiatric 
disability, or whether any non service-
connected disabilities were aggravated by 
the veteran's psychiatric disability 
beyond the natural progression of the 
disorders pursuant to Allen v. Brown.  

The RO should also readjudicate the claim 
challenging the propriety of the initial 
30 percent rating for the veteran's 
psychiatric disability, consisting of 
anxiety and depressive disorders, and 
PTSD.  Such readjudication should include 
specific consideration of the criteria in 
effect both prior to and as of November 
7, 1996.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  In the 
event that the claims on appeal are not 
resolved to the satisfaction of the 
appellant, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




